DETAILED ACTION
This correspondence is in response to the communications received October 6, 2020.  Claims 1-7 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  A typographical error is present as “rode-shaped”.  Appropriate correction is required.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    465
    931
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 2, a power semiconductor module, comprising:

an insulating circuit substrate (element 1, ¶ 0014) having a conductive plate (“metal plate 11”, ¶ 0016) that mounts a semiconductor chip (plural chips 2 and 3, ¶ 0016) thereon;

a printed circuit board (40, ¶ 0017) having a plurality of through-holes (through holes are described in ¶ 0017-0018, but not labelled in the figure), the printed circuit being placed above the insulating circuit substrate so as to face a surface of the insulating circuit substrate on which the semiconductor chip is mounted (40 and 1 sandwich plural 2 and 3);

a plurality of terminals (21-23, 51, ¶ 0018, 0020, 0023, 0024), each of the plurality of terminals having a rod-shaped portion, and including a first protrusion (310, ¶ 0024) and a second protrusion (321, 322, ¶ 0024) each protruding laterally form a side face of the rod-shaped portion (as shown in Fig. 2), the first protrusion being positioned closer to an end of the terminal than the second protrusion (310 at lower end of 21-23, 51); and

a sealing part sealing (“sealing resin 8”, ¶ 0024) the insulating circuit substrate, the printed circuit board, and the plurality of terminals (8 encapsulates 1, 40 and 21-23, 51), 

wherein at least one of the plurality of terminals is inserted to one of the through-holes of the printed circuit board and is locked to the one of the through-holes via the first protrusion, and

wherein at least another one of the plurality of terminals is inserted to another one of the through-holes of the printed circuit board and is locked to said another one of the through-holes via the second protrusion (23 locks into 40 by 321/322), and the end of the at least another one of the plurality of terminals is electrically connected to the conductive plate on the insulating circuit substrate (this appears to be 51 connecting to 401 of 40 by 310).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0111105 with a filing date of October 9, 2019) in view of Umeda et al. (US 10,957,630) in view of Horio et al. (US 2017/0077068 with a published date of March 16, 2017).

    PNG
    media_image2.png
    403
    664
    media_image2.png
    Greyscale

Regarding claim 1, the prior art of Kim discloses in Figs. 1B, 3A-H, a power semiconductor module, comprising:

an insulating circuit substrate (element 20, ¶ 0040, “substrate 20 represents a direct bonded copper (DBC) substrate with ceramic layer 23, frontside copper layer 24, and backside copper layer 25”, where the ceramic layer is the insulating portion) having a conductive plate (24) that mounts a semiconductor chip thereon (12 or 14 mount onto 24 by way of 13, ¶ 0066);

a circuit board (60, ¶ 0027) having a plurality of through-holes (discontinuities in 60 where many 31 pass through 60), the printed circuit being placed above the insulating circuit substrate so as to face a surface of the insulating circuit substrate on which the semiconductor chip is mounted (60 is over 20 and 12, 14);

a plurality of terminals (31), each of the plurality of terminals having a rod-shaped portion (31 are mostly rod shaped as can be seen in the noted figures), and including a first protrusion (lower end of 31 has a region that is wider than the majority of the rod, as shown in Fig. 3H) … protruding laterally form a side face of the rod-shaped portion (as shown in the figures), the first protrusion being positioned closer to an end of the terminal than the second protrusion (noted protrusion is at the lower end of 31); and

a sealing part (¶ 0026, element 80 is a “mold compound”) sealing the insulating circuit substrate (80 seals 20), the printed circuit board (80 seals 60), and the plurality of terminals (80 seals plural pins 31, 38, etc.), 

the end of the at least another one of the plurality of terminals is electrically connected to the conductive plate on the insulating circuit substrate (the bottom end of 38 electrically connects to 24, ¶ 0043).

First, the arrangement of Kim shown in Figs. 3A-H, do not explicitly disclose,
wherein the circuit board is a “printed circuit board”.  Circuit boards are commonly printed circuit boards as discussed in ¶ 0005 of Kim’s specification.  Thus it is the well known position to use “printed circuit boards” as the electrical connection and distribution means within packages.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the circuit board is a “printed circuit board”,

in the invention or system of Figs. 3A-H of Kim as taught by paragraph 0005 of Kim, for the purpose of providing a means to electrically connect and distribute signals within a device package.

Second, Kim does not disclose,
“each of the plurality of terminals … including … a second protrusion … protruding laterally form a side face of the rod-shaped portion”,
“wherein at least another one of the plurality of terminals is inserted to another one of the through-holes of the printed circuit board and is locked to said another one of the through-holes via the second protrusion”.

    PNG
    media_image3.png
    528
    849
    media_image3.png
    Greyscale

The prior art of Umeda discloses in Fig. 1, shown above, wherein the rod element (21) has a protrusion which is located away from the ends of the rod as the second protrusion is detailed in the claim limitation, and thus discloses, 
each of the plurality of terminals (21) … including … a second protrusion (23) … protruding laterally form a side face of the rod-shaped portion (23 protrude laterally from 21 as can be seen in Fig. 1 above),
wherein at least another one of the plurality of terminals is inserted to another one of the through-holes of the printed circuit board and is locked to said another one of the through-holes via the second protrusion (another one of pins 21 are further mated to the circuit board 11 with the second protrusion part 23).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“each of the plurality of terminals … including … a second protrusion … protruding laterally form a side face of the rod-shaped portion”,
“wherein at least another one of the plurality of terminals is inserted to another one of the through-holes of the printed circuit board and is locked to said another one of the through-holes via the second protrusion”,

in the invention or system of Kim as taught by Umeda, for the purpose of providing a further mating surface to improve the surface contact area between the pins and the circuit board.

Third, Kim does not disclose,
“wherein at least one of the plurality of terminals is inserted to one of the through-holes of the printed circuit board and is locked to the one of the through-holes via the first protrusion”.

    PNG
    media_image4.png
    587
    815
    media_image4.png
    Greyscale

Horio discloses in Fig. 15, provided above, wherein at least one of the plurality of terminals is inserted to one of the through-holes of the printed circuit board and is locked to the one of the through-holes via the first protrusion (the lowest point of pin 51 is bonded at the circuit board, ¶ 0147, “a third conductive post 51 which is electrically and mechanically connected to the first metal layer 5s1 or 5s2 of the printed circuit board”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein at least one of the plurality of terminals is inserted to one of the through-holes of the printed circuit board and is locked to the one of the through-holes via the first protrusion”,

in the invention or system of Kim et al. as taught by Horio, for the purpose of providing additional electrical connection flexibility to connect an external electrode which does not connect to the lowest circuitries and only the circuit board, which provides more connection options to the designer.


Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0111105) in view of Umeda et al. (US 10,957,630) in view of Horio et al. (US 2017/0077068) in view of Nakamura et al. (US 2017/0365547).

Regarding claim 2, Kim et al. disclose the power semiconductor module according to claim 1, and Kim does not disclose,
“wherein in each of the plurality of terminals, the first and second protrusions protrude laterally from the side face in mutually different directions”.  

    PNG
    media_image5.png
    459
    505
    media_image5.png
    Greyscale

Nakamura discloses in Figs. 3A and 3C, wherein in each of the plurality of terminals (14/44), the first and second protrusions protrude laterally from the side face in mutually different directions (as can be seen in Fig. 3C, the protrusions are not aligned and thus are pointed in different directions).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein in each of the plurality of terminals, the first and second protrusions protrude laterally from the side face in mutually different directions”,

in the invention or system of Kim as taught by Nakamura, for the purpose of allowing for a stronger overall connection with differing and opposing forces applied throughout the mechanical and electrical connections.

Regarding claim 3, Kim et al. disclose the  power semiconductor module according to claim 1, and Kim does not disclose,
“wherein an outermost dimension of the second protrusion is greater than an outermost dimension of the first protrusion”.

Nakamura discloses in Fig. 2D, shown below, wherein an outermost dimension of the second protrusion is greater than an outermost dimension of the first protrusion (the ends of the pin have protrusion are less wide than the central protrusions).


    PNG
    media_image6.png
    569
    428
    media_image6.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein an outermost dimension of the second protrusion is greater than an outermost dimension of the first protrusion”,

in the invention or system of Kim et al. as taught by Nakamura, for the purpose of providing a support stand off height that can support substrate with through holes.

Regarding claim 4, Kim et al. disclose the power semiconductor module according to claim 1, however Kim does not disclose,
“wherein in each of the plurality of terminals, at least one of the first and second protrusions has more than one protruding parts in a cross section taken along a plane perpendicular to an elongated direction of the rode-shaped part of the terminal”.

Nakamura discloses in any of the Figs. 2D, 3A and 3C, 
wherein in each of the plurality of terminals, at least one of the first and second protrusions has more than one protruding parts in a cross section taken along a plane perpendicular to an elongated direction of the rod-shaped part of the terminal (as shown in the figures there are two lobe like protrusions emanating from the rod element).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein in each of the plurality of terminals, at least one of the first and second protrusions has more than one protruding parts in a cross section taken along a plane perpendicular to an elongated direction of the rode-shaped part of the terminal”,

in the invention or system of Kim et al. as taught by Nakamura, for the purpose of providing a support stand off height that can support substrate with through holes and also allow for solder to penetrate the regions between the protrusions.

Regarding claim 5, Kim et al. disclose the power semiconductor module according to claim 4, and Kim does not disclose,
“wherein in each of the plurality of terminals, said at least one of the first and second protrusions has a crisscross shape in the cross-sectional view taken along the plane perpendicular to the elongated direction of the rod-shaped part of the terminal”.

Nakamura discloses in Fig. 3B, wherein in each of the plurality of terminals, said at least one of the first and second protrusions has a crisscross shape in the cross-sectional view taken along the plane perpendicular to the elongated direction of the rod-shaped part of the terminal (see shape presented in Fig. 3B, where the protrusions are formed crossing each other at the center of the rod).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein in each of the plurality of terminals, said at least one of the first and second protrusions has a crisscross shape in the cross-sectional view taken along the plane perpendicular to the elongated direction of the rod-shaped part of the terminal”,

in the invention or system of Kim et al. as taught by Nakamura, for the purpose of providing a support stand off height that can support substrate with through holes and also allow for solder to penetrate the regions between the protrusions.

Regarding claim 6, Kim et al. disclose the power semiconductor module according to claim 1, and Kim does not disclose, “wherein each of said one of the plurality of terminals and said another one of the plurality of terminals has a recess to engage with the sealing part”.

Nakamura discloses in Fig. 3B, wherein each of said one of the plurality of terminals and said another one of the plurality of terminals has a recess to engage with the sealing part (the protrusions are surrounded by recesses as shown).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein each of said one of the plurality of terminals and said another one of the plurality of terminals has a recess to engage with the sealing part”,

in the invention or system of Kim et al. as taught by Nakamura, for the purpose of providing a support stand off height that can support substrate with through holes and also allow for solder to penetrate the regions between the protrusions.

Regarding claim 7, Kim et al. disclose the power semiconductor module according to claim 1, and Kim discloses in Fig. 3H,
wherein the printed circuit board (60, see “printed” issue discussion in the rejection of claim 1, already satisfied) includes an insulating layer (63, ¶ 0070), a circuit layer (64, ¶ 0070) formed on a front surface of the insulating layer (shown), and another circuit layer (65, ¶ 0070) formed on a rear surface of the insulating layer (shown), 
wherein each of the plurality of through-holes penetrates through the circuit layer, the insulating layer, and the another circuit layer (discontinuities in 60 penetrate through all of 63, 64 and 65).
Kim does not however, disclose, “an inner face of the through-hole is formed of a conductive material that electrically connect the circuit layer and the another circuit layer”. 

Nakamura discloses in Fig. 3A,
an inner face of the through-hole is formed of a conductive material that electrically connect the circuit layer and the another circuit layer (15R, ¶ 0064).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“an inner face of the through-hole is formed of a conductive material that electrically connect the circuit layer and the another circuit layer”,

in the invention or system of Kim as taught by Nakamura, for the purpose of improving the electrical connection between the rod terminals and the circuit board by increasing the likelihood that a robust electrical connection is made.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893